Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Fleming on January 26, 2022.
The application has been amended as follows: 
Please amend the preamble of claim 1 as follows: 

“1.	A compound of Formula A

Please amend the preamble of claim 2 as follows: 

“2.	A method of treatingcancer, a viral infection, or depression in a subject, comprising administering to the subject a therapeutically effective amount of a compound having the structure of Formula B: . . ..”

Please cancel claim 3. 

Please change the dependency of claims 4, 5, and 6 to claim 2 (from claim 3).  

Please amend claims 7 and 8 as follows: 

7.	A method of treating a subject with one or more side effects of chemotherapy or radiotherapy, the method comprising administering to the subject a therapeutically effective amount of a compound of Formula B of claim 2 

of claim 2 

Please cancel claims 12-18.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art in this case is Russell et al., U.S. Patent No. 8,227,603.  The CAS Abstract for Russell discloses the following compounds: 

    PNG
    media_image1.png
    303
    384
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    243
    384
    media_image2.png
    Greyscale

(Russell et al., citing the CAS Abstract for the compounds depicted above.)  The difference between these compounds and the compounds of Formulas A and B of the present invention is the moiety at the R1 position of Formulas A and B of the present invention.  There is no teaching in the prior art to modify the prior art compounds to arrive at the compounds of the present invention with a reasonable expectation of success.  Accordingly, the present invention is patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992. The examiner can normally be reached Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.